Citation Nr: 0841986	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the veteran's 
disability rating of 20 percent for residuals of a lumbar 
spine injury.

In December 2007, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge (video 
conference hearing); a copy of the transcript is associated 
with the record.

In June 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

In July 2008, the Board received additional contentions from 
the veteran.  Because these contentions are not medical 
evidence, they do not require reconsideration by the RO.  
Moreover, the Board notes that it is granting the veteran the 
full benefit under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The Board notes that the veteran has advanced contentions to 
the effect that he is unemployable due to his service-
connected disabilities.  The Board construes these statements 
as an inferred claim for entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  This claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  During the pendency of the appeal, the veteran's service-
connected lumbar spine disability more closely resembles 
severe limitation of motion of his lumbar spine.

2.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no more, 
have been met for residuals of a lumbar spine injury.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
A February 2008 letter, provided to the veteran before the 
April 2008 and June 2008 supplemental statements of the case, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The letter informed the veteran of what 
evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The 
February 2008 letter also informed the veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

For an increased-compensation claim, section § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

Here, the June 2008 VA notice letter of record, provided to 
the veteran prior to the June 2008 supplemental statement of 
the case, is compliant with the requirements of Vazquez-
Flores, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
veteran's VA treatment records and private treatment records 
have been obtained.  He was provided the opportunity to 
present testimony at a hearing on appeal before the 
undersigned Veterans Law Judge in December 2007.  
Additionally, the veteran was provided with VA examinations 
in September 1986, October 1999, July 2002, May 2006, August 
2007, and April 2008.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Diagnostic Code 5292 provides a 20 percent rating for 
moderate limitation of motion of the lumbar spine.  A 40 
percent rating is assigned for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

A new rating formula for the spine became effective on 
September 26, 2003.  Under the new rating formula, residuals 
of a lumbar spine injury should be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height, warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater  
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  Note 2 of 
that Diagnostic Code states that normal forward flexion of 
the thoracolumbar spine is to 90 degrees.

The veteran was initially granted service connection for 
residuals of a low back injury in a December 1984 rating 
decision, and assigned a disability rating of 10 percent, 
effective May 5, 1984.  In a December 1999 rating decision, 
the veteran's disability rating was increased to 20 percent, 
effective August 30, 1999.  In December 2001, the veteran 
filed a claim for an increased rating for residuals of his 
low back injury.

The veteran contends in his May 2007 statement that he is 
experiencing increased pain in his lower back on a daily 
basis, especially while bending over, sitting for too long, 
and standing for too long.  At his December 2007 hearing 
before the Board, the veteran further stated that he had 
experienced six flare-ups in the past year which prevented 
him from going to work, and that his condition had worsened 
since his last VA examination.  In a July 2008 statement, the 
veteran contends that he continues to have lower back pain, 
and that he is unable to stand or sit for extended periods of 
time.  He notes that his initial injury in service was four 
cracked lumbar vertebrae.

In a September 1986 VA examination, the examiner reported 
that the veteran had injured his lower back in a jeep 
accident in service in January 1983.  On examination, the 
veteran had forward flexion to 95 degrees, and backward 
extension to 25 degrees.  His lateral flexion and rotation 
were normal.  The veteran claimed that he experienced pain 
when bringing himself back to an erect position after flexion 
and extension.  The veteran had no curvature of the lumbar 
spine.  There was definite localized tenderness in the left 
sacroiliac region.  The VA examiner diagnosed the veteran 
with an old fracture of the transverse process of L3 with 
residual pain and radiation down the left buttock.  VA also 
provided a magnetic resonance imaging (MRI) of the veteran's 
lumbar sacral spine at that time, which revealed irregularity 
of the transverse process at L3, left side, consistent with 
the old fracture.  Bony union appeared to be present.  The 
alignment of the balance of the transverse processes was 
grossly satisfactory.  The regional bones were otherwise 
intact.  A spina bifida oculta at S1 was present.  An early 
minimal spondylolisthesis was suggested, but not definitive.  
The pause intra-articular was bilaterally intact.  The VA 
radiologist diagnosed the veteran with healed fractures and 
spina bifida oculta.

In a private examination dated August 1999, the veteran was 
diagnosed with cervical degenerative disc disease with mild 
radicular pain.  The veteran was granted service connection 
separately for degenerative disc disease effective December 
26, 2001.

In an October 1999 VA examination, the veteran reported that 
his back hurt after working a 12 hour shift, which included 
getting into and out of his car repeatedly.  The veteran also 
reported experiencing severe pain upon straightening after 
bending down.  He also reported that his back hurts after 
sitting still for 5 minutes, or standing still for 10 
minutes.  There is no pain when walking.  On examination, the 
VA examiner found lordosis of the lumbar spine.  There was no 
paraspinal muscle spasm or tenderness.  The veteran had 
forward flexion to 40 degrees before the onset of pain, and 
backward extension to 20 degrees.  Lateral bending was 20 
degrees in both directions, with pain.  Rotation was 25 
degrees, with pain on left lateral rotation.  X-ray results 
from that same month showed mild rotatory changes in the 
anterior-posterior  view, as well as non-visualization of the 
L3 and L4 transverse processes on the left.  The VA examiner 
diagnosed the veteran with residuals of a back injury.

In a February 2000 private examination, the veteran was found 
to have mild to moderate pain during extension of his 
cervical-not lumbar-spine.  The veteran also had marked to 
moderate pain with flexion, extension, and lateral bending of 
his cervical spine.

At the time of a July 2002 VA examination, the VA examiner 
found subjective, mild tenderness on the lower lumbar 
vertebrae on the sacral area and on the bilateral sacroiliac 
joints, mostly on the left side.  The veteran had lumbar 
flexion to 90 degrees, with discomfort and burning pain on 
the left sacroiliac and the left paralumbar area.  The 
veteran had backward extension to 20 degrees, lateral flexion 
to both sides to 25 degrees, and rotation to both sides to 15 
degrees, limited by subjective symptoms of tightness and 
pain, predominantly on the left side.  The VA examiner 
diagnosed the veteran with residuals of a back injury 
involving the cervical and lumbosacral spine; and with 
chronic radicular pain on the cervical and lumbosacral area, 
with musculoskeletal strain due to cervical and lumbosacral 
degenerative condition.  The veteran's condition was also 
worsened by his weight gain, and by his job.  The VA examiner 
further found that pain significantly limits the veteran's 
functional ability during flare-ups.

In a May 2006 VA examination, the examiner found on 
examination that the veteran had no back system flare-ups, no 
fatigue, a moderate decrease in motion, and moderate 
stiffness of the lower back and legs.  The veteran also had 
moderate lower back pain on a weekly to monthly basis, which 
radiated to his upper thighs.  The veteran was able to walk 
for no more than 1/4 of a mile.  The veteran had mild lumbar 
lordosis; he had no gibbus, kyphosis, list, lumbar 
flattening, scoliosis, or reverse lordosis.  The veteran had 
no ankylosis of the spine.  With respect to the left and 
right lumbar sacrospinalis, there was no objective evidence 
of spasm, atrophy, guarding, pain with motion, tenderness, or 
weakness.  Using a goniometer, the VA examiner measured the 
veteran's thoraco-lumbar spine active range of motion as 
follows:  flexion to 80 degrees, with pain from 60 degrees; 
extension to 30 degrees, with pain from 20 degrees; lateral 
flexion to both sides to 30 degrees, with pain from 20 
degrees; and lateral rotation to both sides to 30 degrees, 
with pain from 20 degrees.  Using a goniometer, the VA 
examiner measured the veteran's thoraco-lumbar spine passive 
range of motion as follows:  flexion to 80 degrees, with pain 
from 60 degrees; extension to 30 degrees, with pain from 20 
degrees; lateral flexion to both sides to 30 degrees, with 
pain from 20 degrees; and lateral rotation to both sides to 
30 degrees, with pain from 20 degrees.  Regarding the DeLuca 
factors, there was no additional limitation of motion on 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  The VA examiner diagnosed the veteran with 
chronic cervical lumbar discogenic pain, with significant 
effects on his occupational activities.  The examiner noted 
that the veteran had been assigned different duties at work 
as a result of his back condition.

In an August 2007 VA examination, the veteran reported having 
a history of fatigue, decreased motion, stiffness, weakness, 
spasms, and severe constant pain.  The veteran reported 
having severe flare-ups approximately 1 to 2 weeks per year.  
He further reported being limited in walking to 1/4 mile.  On 
examination, the VA examiner found reverse lordosis; he found 
no gibbus, kyphosis, list, lumbar flattening, lumbar 
lordosis, scoliosis, or cervical spine ankylosis.  On range 
of motion of the cervical spine, the veteran had flexion to 
15 degrees; extension to 5 degrees; left lateral flexion to 
15 degrees; right lateral flexion to 10 degrees; left lateral 
rotation to 50 degrees; and right lateral rotation to 40 
degrees.  There was objective evidence of pain, and 
additional limitation with repetitive motion.  The VA 
examiner diagnosed the veteran with residuals of degenerative 
joint disease of the cervical spine; he neither measured for 
range of motion, nor diagnosed, the veteran's lumbar spine.
	
In an April 2008 VA examination, the veteran reported a 
history of fatigue, decreased motion, stiffness, weakness, 
spasms, and daily severe pain.  The veteran also reported 
having severe flare-ups approximately every 2 to 3 weeks, and 
lasting 1 to 2 days.  The veteran reported that the flare-ups 
rendered him unable to do his job when they were occurring.  
The veteran also reported incapacitating episodes of spine 
disease, which occurred every 3 to 4 weeks, and required 
physician-prescribed bed rest for 2 to 3 days.  The VA 
examiner noted that he had not witnessed the flare-up.  On 
examination, the VA examiner found the veteran's posture to 
be normal, and found no gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, reverse lordosis, or 
thoracolumbar spine ankylosis.  On objective examination of 
the thoracic sacrospinalis, the VA examiner found no spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
On range of motion for the thoraco-lumbar spine, the veteran 
had flexion to 40 degrees; extension to 10 degrees, lateral 
flexion on both sides to 35 degrees, and lateral rotation on 
both sides to 40 degrees.  There was objective evidence of 
pain on active range of motion.  There was no objective 
evidence of pain following repetitive motion.  The VA 
examiner noted that the veteran does not have reverse lumbar 
lordosis with forward bending, but that his lumbar motion was 
limited by lumbar pain.  The VA examiner diagnosed the 
veteran with chronic lumbar pain, with spondylosis 
(degenerative arthritis of the spinal vertebra.)  He noted 
that this had significant effects on the veteran's usual 
occupation, including weakness or fatigue, pain, and 
increased absenteeism.  The VA examiner found that the 
veteran's back condition had no effect on feeding, toileting, 
and grooming; mild effect on bathing and dressing; moderate 
effect on doing chores, shopping, and traveling; and a severe 
effect on recreation.  The veteran's back condition also 
prevents him from engaging in sports and exercise.

As previously pointed out, during the pendency of this 
appeal, multiple revisions were made to the VA Rating 
Schedule for spine disorders.  In an opinion, VAOPGCPREC 7-
2003, VA's General Counsel issued a holding that where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  The 
Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

As noted above, 38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) 
(effective prior to September 26, 2003), the veteran 
qualifies for a disability rating of 40 percent, because he 
has severe limitation of motion of the lumbar spine.  Indeed, 
the veteran's flexion was limited to just 40 degrees in his 
most recent VA examination of April 2008, and also in his VA 
examination of October 1999.  The Board notes that flexion to 
40 degrees represents less than half of normal flexion, which 
is to 90 degrees.  See 38 C.F.R. § 4.71a Diagnostic Code 
5237, Note 2 (2008).  The Board further notes that where, as 
here, multiple measurements for flexion are of record, the 
most recent examination in the most probative.  Moreover, the 
benefit of the doubt will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2008), citing 38 C.F.R. 
§ 3.102 (2008).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008), 
the veteran qualifies for a disability rating of 20 percent, 
because he has forward flexion of the thoracolumbar spine to 
40 degrees, which is greater than 30 degrees, but not greater 
than 60 degrees.

The veteran does not qualify for a rating of 30 percent 
because that rating addresses the cervical spine, and the 
veteran is already receiving a rating of 30 percent for his 
service-connected cervical spine degenerative disc disease.  
Indeed, in an August 2007 rating decision granting an 
increased evaluation of 30 percent disabling for cervical 
spine degenerative disc disease, the RO cited the 
aforementioned results of the veteran's August 2007 VA 
examination, which found that the veteran had forward flexion 
of the cervical spine to 15 degrees.  Under 38 C.F.R. § 4.14 
(2008), the veteran cannot be evaluated for the same 
disability under various diagnoses.  Therefore, a disability 
rating of 30 percent, based on the veteran's cervical  spine 
condition, is not for application.  A rating of 40 percent 
disabling is not for application because the veteran does not 
have forward flexion of the thoracolumbar spine to 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Higher ratings are inapplicable because the veteran 
has not been diagnosed with unfavorable ankylosis.

Similarly, a higher rating based on the veteran's right leg 
radiculopathy associated with residuals of a lumbar spine 
injury, or on the veteran's left leg neuropathy associated 
with residuals of a lumbar spine injury, is not for 
application because the veteran has been granted service 
connection separately for those conditions.  38 C.F.R. § 4.14 
(2008).

The Board notes that under the General Rating Formula for 
Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Note 
6, a diagnosis of spondylolisthesis is to be rated separately 
under Diagnostic Code 5239.  Although the September 1986 VA 
examiner found that early minimal spondylolisthesis was 
suggested, he also noted that this diagnosis was not 
definitive.  Because no finding of spondylolisthesis was made 
in any of the veteran's subsequent examinations, and no 
definitive diagnosis was made, the veteran's back condition 
does not warrant a referral for spondylolisthesis.

The highest rating for which the veteran qualifies is thus 40 
percent, under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).  The veteran is 
entitled to the highest applicable rating.  38 C.F.R. § 4.7 
(2008).

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2008).  The Court has held that 
the VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca, supra.  The Board notes that Diagnostic Code 
5237 contemplates ratings with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Even with consideration 
of pain on movement, at no point did the veteran's residuals 
of a lumbar spine injury fall within the criteria warranting 
more than a 40 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for residuals of 
a lumbar spine injury might be warranted for any period of 
time during the pendency of this appeal.  However, there is 
no evidence that the veteran's residuals of a lumbar spine 
injury have been persistently more severe than the extent of 
disability contemplated under the assigned 40 percent rating 
at any time.

The Board has considered the issue of whether the veteran's 
residuals of a lumbar spine injury, standing alone, present 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

A disability rating of 40 percent for residuals of a lumbar 
spine injury is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


